REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 12/18/2020 and the Information Disclosure Statement (IDS) filed on 12/21/2020.  In relation to the patentability of the pending claims, the arguments presented on pages 10 to 13 of the Remarks of the cited amendment [filed on 12/18/2020] are found to be persuasive.  The amendment to claim 1 overcomes the rejection under Mastrototaro.  The examiner concurs with applicant’s comments indicating that Mastrototaro does not disclose all the elements of claim 1 as amended.  In relation to claims 16, 19, and 21, the examiner makes reference to the the statement of reasons for the indication of allowable subject matter on page 5 of the non-final office action mailed on 9/18/2020.  Based on the above observations, claims 1-6 and 8-21 are considered allowable over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783